Citation Nr: 9922720	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.  During his appeal, the veteran testified at a 
personal hearing that was held at the RO before a hearing 
officer in August 1997.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed major depression 
and service.  

2.  There is no competent medical evidence of a nexus or link 
between any of the veteran's stomach disorders, diagnosed as 
gastritis, reflux esophagitis, and reflux esophagitis, and 
service.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed degenerative lumbar 
disc disease and service.  





CONCLUSIONS OF LAW

1.  The claim for service connection for a nervous condition 
is not well grounded.  38 U.S.C.A. § 5107(a).  

2.  The claim for service connection for a stomach disorder 
is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.   
See Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A.  Nervous Condition

The Board notes that the veteran's service medical records 
show that he was seen in June 1962 with an initial diagnosis 
of schizophrenic reaction, latent, and the following day the 
diagnosis was anxiety reaction.  He was hospitalized for 
psychiatric evaluation in July 1962 and the discharge 
diagnosis was antisocial personality, chronic, severe.  The 
medical report notes that the disorder was manifested by 
frequent lying, repetitive arrests for misdemeanors, 
continually fighting and drinking, and associating with 
criminal elements in civilian life.  The recommendation was 
to have the veteran administratively discharged from active 
duty service.  He was not administratively discharged.  
Rather, he stayed on active duty until August 1963.  The 
service medical records for the period between July 1962 and 
August 1963 do not reflect any complaints, symptomatology or 
findings pertaining to a psychiatric condition.  At 
separation from service, his medical examination report of 
July 1963 notes that he was psychiatrically normal.  

Post-service, the veteran was hospitalized at a private 
medical facility in 1985, 1986 1987 and 1988.  The reports of 
those hospitalizations show that he was treated for numerous 
disorders, but not until the hospital report of October-
November 1988 is any psychiatric disorder noted.  At that 
time, major depression was found during his treatment for 
complaints of epigastric pain, nausea, vomiting, and 
diarrhea.  

The veteran's private and VA outpatient and hospitalization 
records for various periods between 1990 and 1996 reflect 
treatment for various disorders, including inadequate 
personality and major depression.  The veteran's private 
treating physician, J. Ruggiano, in a medical statement of 
October 1996 noted that the veteran has chronic depression 
and an alcohol problem, complicated with alcohol abuse.  The 
diagnoses offered by the physician were inadequate 
personality and major depression.   

During the veteran's personal hearing held in August 1997, he 
contended that his current nervous condition was first 
incurred while he was on active duty service.  He maintained 
that he had no psychiatric condition prior to service.  
Currently, he noted that he was homeless, staying with 
friends for short periods of time, and living on food stamps.  

The Board acknowledges that the veteran was diagnosed with 
antisocial personality disorder in service, and received a 
recent diagnosis of personality disorder.  However, those 
facts, in and of themselves, provide no basis for a grant of 
sevice connection.  Personality disorder is not a disease 
within the meaning of applicable legislation for compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, 
as a matter of law there is no compensable rating disability.  
See Beno v. Principi, 3 Vet. App. 439, 441 (1992).  While 
service connection may be granted, in limited circumstances 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, 
such is not shown to be the case here.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).  

Clearly, then, service connection may only be granted for an 
acquired psychiatric condition, to include an acquired 
psychiatric disability that results from in-service 
aggravation of a personality disorder.  In this case, 
however, there was no definitive diagnosis of any acquired 
psychiatric disorder at any time during service or at 
discharge (indeed, his psychiatric evaluation at discharge 
was normal), and there is no medical indication that any 
acquired psychiatric disorder diagnosed post service is the 
result of in-service aggravation of the personality disorder 
shown in service. 

The medical evidence does not show that presence of any 
acquired psychiatric disorder until late 1988, which is over 
twenty-five years after his separation from active duty 
service.  At that time, and subsequently, he received 
treatment for depression; however, there is no competent 
medical opinion of a nexus or link between his relatively 
recent diagnosis and treatment for major depression and any 
aspect of the veteran's service, to include the personality 
disorder noted therein.   

While the veteran may well believe that his acquired nervous 
condition, major depression, is related to service, the Board 
would emphasize that it is the province of trained health 
care professionals to enter conclusions that require medical 
opinion such as the diagnosis of a disability, or an opinion 
as to the etiology of that disability.  As the veteran is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter (here, 
medical causation); hence, his contentions in this regard 
have no probative value.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In the absence of competent medical evidence of a nexus 
between a current, acquired, nervous condition, diagnosed as 
major depression, and service, the claim is not plausible, 
and must be denied as not well grounded.  

B.  Stomach Disorder

At service entry, the veteran noted on his medical history 
report dyspepsia but he had never sought medical aid for it.  
Neither his service entry examination report nor subsequent 
service medical records contain any findings or 
symptomatology associated with a chronic stomach condition.  
At separation from service, neither a history nor findings of 
a stomach condition is noted.  

Of record are numerous private and VA medical records from 
1985 to 1996.  These show treatment for numerous disorders, 
including stomach disorders, with the earliest indication of 
such being a private hospitalization report of June-July 
1985.  At that time, he was admitted with complaints of 
abdominal pain.  While hospitalized, peptic ulcer disease was 
diagnosed.  Subsequent private medical records show the 
veteran also being treated for gastritis, and reflux 
esophagitis.  

During the veteran's August 1997 personal hearing, he 
testified that he experienced vomiting and nausea in service 
and that his current stomach disorders were first manifested 
during his active duty service.  

In analyzing the veteran's claim for service connection for a 
stomach disorder, the Board notes that, although he noted, by 
history, dyspepsia at service entry, it was also noted that 
he had not sought medical treatment for this alleged 
condition.  Further, no where in his service medical records 
does it show that he had any stomach complaints or 
symptomatology associated with a chronic stomach condition.  
It was not until 1985 that a private hospital record notes 
that he was admitted for complaints of abdominal pain and 
peptic ulcer disease was diagnosed.  Gastritis and reflux 
esophagitis were not diagnosed until 1987, as first shown in 
his private hospital records of April-May of that year.  
Therefore, the records show that no chronic stomach disorder 
was treated or symptomatology found during the veteran's 
active duty service nor was any chronic stomach disorder 
found until over twenty-two years after the veteran's 
separation from active duty service.  Also, there is no 
competent medical opinion of a nexus between the veteran's 
current stomach disorder, however diagnosed, and to service.  

Despite the veteran's contention that he was experiencing 
vomiting and nausea during service and that his current 
stomach complaints are service-related, for the reasons noted 
above, his lay assertions, without supporting medical 
evidence, do not constitute competent evidence to well-ground 
the claim.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 294-5.  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak, 2 
Vet. App. at 611.  

C.  Low Back Disorder

The veteran's service medical records do not reflect any 
complaints or findings pertaining to low back pain, or show 
that the veteran sustained a back injury in service.  
Although the veteran testified at his personal hearing in 
August 1987 that he injured his back on an obstacle course 
during basic training and later while pushing a cart in a 
laundry, the medical evidence of record does not support that 
testimony.  Further, even assuming, arguendo, that he did 
sustain low back injuries in service, his service separation 
examination report specifically notes that his spine was 
normal and no history of such injuries or complaints of back 
pain are noted.  

The earliest indication in the record of medical confirmation 
of a back disability is shown in the veteran's private 
hospital record of June-July 1985.  While hospitalized for 
abdominal pain, he had undergone a series of tests, including 
a lumbar myelogram, which revealed a herniated disc at L4-5 
and degenerative disc disease at L5-S1.  More significantly 
though, there is no competent medical opinion of a nexus or 
link between the veteran's current back condition, which was 
first shown some twenty-two years after his separation from 
active duty service, and service.  

Although the veteran believes that his herniated disc and 
degenerative disc disease of the lumbar spine had its origin 
in service, even if his testimony and assertions were 
accepted as accurate and consistent with Savage and section 
3.303(b), his claim would still fail in the absence of a 
medical opinion linking those alleged injuries to his current 
condition.  For the reasons noted above, the veteran is not 
competent to render such a nexus opinion regarding the 
medical etiology of his disability.  See Jones, Espiritu, 
supra.  Again, the Board would emphasize that a well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak, supra.  

II.  Conclusion

It is the veteran's burden to submit evidence sufficient to 
establish a well-grounded claim, See Epps, 126 F.3d at 1464, 
by the simply has not met that burden in each of his claim 
for service connection.  As the duty to assist has not been 
triggered by evidence of any well-grounded claim, there is no 
duty to assist the veteran in developing the record to 
support his claim for service connection for a nervous 
condition, stomach disorder, or low back disorder.  Id.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's service connection claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although it appears that the RO may not have specifically 
denied all of the claims as not well grounded, "when a RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).  Moreover, as the veteran 
has been advised in the March 1997 statement of the case and 
December supplemental statement of the case of the elements 
necessary to submit a well-grounded claim for service 
connection for the claimed conditions, and the reasons why 
his current claims are inadequate, the duty to inform has 
been met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a nervous condition is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a stomach condition is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a low back disorder is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

